DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
This action is responsive to the amendment filed on 03/19/2021.
Claims 1, 4, 9 and 10 have been amended.
Claim 11 has been cancelled.
Claims 1-10 are pending for examination.
Response to Arguments
Applicant's arguments filed on 03/19/2021, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that amended Claim 1 differs from what is disclosed by Nomura regarding connecting a plurality of users to the same lobby, at least in that Nomura does not disclose: "monitoring the first lobby for events" (it was acknowledged by the Examiner in the present office action that Nomura does not disclose monitoring the first lobby)," "detecting, during said monitoring, an event related to status of the first lobby" (since monitoring is not disclosed, detecting 
The examiner respectfully disagrees. "The test for obviousness is not whether . . . the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art."  In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citations omitted).  "Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references."  In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing Keller, 642 F.2d at 425).  In determining obviousness, furthermore, a reference "must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole."  Id.
Here, the Examiner relies on the combined teaching of Nomura and Atli (in combination with the prior art as a whole) to reject the limitations at issue.  Namura teaches a countdown timer is started indication an amount of time before the shared virtual experience begin and a certain number of players may join the lobby. Based on the countdown timer and the limitation of number of players determine whether the status of the lobby is full or still has time and available 
Applicant further argues that in Atli, there is no disclosure of connecting of a plurality of users to a second lobby when a determined status of the first lobby indicates that the plurality of users are not able to join before the first lobby will start. (page 8).
It is because, as aforementioned, the examiner relied on Atli only to teach the limitation of monitoring a lobby.
Applicant further argues that amended Claim 1 differs from what is disclosed by Nomura in combination with what is disclosed in Atli, at least regarding "connecting the plurality of users to the second lobby when said determined status of the first lobby indicates that said plurality of users are not able to join before the first lobby will start" as claimed. (page 8).
The examiner respectfully disagrees. Since, Namura teaches a countdown timer is started indication an amount of time before the shared virtual experience 
Therefore, Examiner is not persuaded and contends that the applied reference of Namura in view of Atli appears to teach all of the applicant’s claimed limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

 Claims 1, 9 and 10, recite “…the first lobby will start”, which is unclear. Since, the claims recites “…monitoring a first lobby… detecting, during said monitoring, an event related to a status of the first lobby;…”, thus, it is apparent that the first lobby is already started. Therefore, it is not clear what will be started by the first lobby. 
According to the specification, “a start of the lobby would in most cases be synonymous to the start of a new match or game.” [⁋ 0022]. Therefore, the limitation is interpreted to read on the prior art as “…the first lobby will start a match or game”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2018/0361248, hereinafter “Nomura”) in view of Atli et al. (US 2019/0217186, hereinafter “Atli”).

Regarding Claim 1, Nomura teaches a method for connecting a plurality of users to a same lobby (⁋ 0083, a group of friends may want to participate in the shared virtual experience together, …getting all of the friends into the same lobby) of an online application being a multiuser game application ([⁋ 0002], disclosed relates to multiplayer interactions in a location-based game), wherein the online application is capable of hosting a first lobby and a second lobby, comprising the steps: detecting, an event1 related to a status of the first lobby ([⁋ 0006], a method includes receiving player input requesting participation in the shared virtual experience and assigning the player to a lobby for the shared virtual experience in response to the player input. The lobby may have a specified start time for the shared virtual experience. The method further includes providing the shared virtual ; based on the detected event, determining the status of the first lobby; and based on the determined status of the first lobby, connecting the plurality of users to the second lobby when said determined status of the first lobby indicates that the said plurality of users are not able to join the first lobby before the first lobby will start [⁋ 0082], a countdown timer is started indicating an amount of time (e.g., two minutes) before the shared virtual experience begins. The total number of players who may join the lobby may be limited to a certain number (e.g., twenty). If a lobby is full [e.g., status, determined based on the limitation of player]  and another player tries to join, that player may be directed to a new lobby [e.g. second lobby] with a new countdown may be created. …may begin coordinating a second group to participate in the shared virtual experience together).
Nomura does not explicitly teach monitoring the first lobby of the online application for events. However, Atli teaches monitoring the first lobby of the online application for events ([⁋ 0037], the game mediator server checks the state [e.g., events] of the lobby and, depending upon the number of clients participating in the lobby, suggests to the client who invited the others that more clients could be invited. …the game mediator server hosts the lobby, when the game mediator server configures the lobby according to the specifics of the game, the game specifies the number of players required to play the game, which the lobby adapts to. the lobby adapts to not launch a gameplay session until the required number of players are in the lobby. It is clear that Atli checking the number of participant in the lobby and the required number of players to launch the game. Since, according to the specification, “Examples of such events are the amount of players in the lobby and the amount of players required for the lobby to start,…” [⁋ 0022], therefore, it is clear that Atli checking the event of the lobby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Namura by incorporating Atli in order to check the state of a lobby as taught by Atli as a predictable alternative to verify the status of lobby to maintain users in the lobby.

Regarding Claim 2, Nomura teaches the method according to claim 1, wherein the detecting an event related to the status of the first lobby comprises detecting at least two events related to the first lobby ([⁋ 0082], …when a player 

Regarding Claim 3, Nomura teaches the method according to claim 1, further comprising: determining a status of the second lobby, based on the detected event, and wherein the connecting the plurality of users is further based on the status of the second lobby ([⁋ 0082], The total number of players who may join the lobby may be limited to a certain number (e.g., twenty). If a lobby is full and another player tries to join, that player may be directed to a new lobby [e.g. second lobby] with a new countdown may be created. …the shared virtual experience module may begin coordinating a second group to participate in the shared virtual experience together. Therefore, it would be realized that similar to the first lobby, coordinating the second group by determining  whether the new lobby is full [e.g. status] based on the limitation of player [e.g. an event] in the new lobby).

Regarding Claim 4, Nomura teaches the method according to claim 3, wherein the detected event related to the status of the first lobby is a number of available user slots in the first lobby ([⁋ 0082], The total number of players who , and wherein the determining a status of the second lobby comprises determining a time until the second lobby is made available ([⁋ 0082], a new lobby [e.g. second lobby] with a new countdown may be created).

Regarding Claim 9, Nomura teaches a system … comprising: processing circuitry; and memory, said memory containing instructions executable by said processing circuitry (Fig. 8, ⁋⁋ 0043, 0113).
The rest of the limitations of Claim 9 are rejected under the same rationale as Claim 1.

Regarding Claim 10, Nomura teaches a non-transitory computer readable medium comprising instructions that when executed by at least one processor, cause the at least one processor,…  ([Fig. 8, ⁋ 0111, 0116], machine-readable medium 822).
The rest of the limitations of Claim 10 are rejected under the same rationale as Claim 1.

s 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Atli further in view of Suzuki et al. (US 2011/0250957, hereinafter “Suzuki”).

Regarding Claim 5, Nomura does not explicitly teach the method according to claim 3, further comprising monitoring the second lobby, and wherein the detecting an event further comprises detecting an event related to the status of the second lobby.
Although Atli teaches the game mediator server checks the state of the lobby [⁋ 0036], however, Atli also does not explicitly teach monitoring the second lobby.
Suzuki teaches monitoring the second lobby, and wherein the detecting an event further comprises detecting an event related to the status of the second lobby ([⁋⁋ 0047-0048], FIG. 7 shows the world 130 includes lobby areas 132 respectively associated with a plurality of lobbies. The world 130 as illustrated includes eight lobby areas 132. A congestion level object 134, a room object 136, and a friend object 138 are displayed in association with each lobby area 132. The congestion level object 134 indicates the level of congestion in the lobby. The room object 136 indicates whether there are rooms created. The friend object 138 indicates whether there are friend users. Therefore, the user can easily compare the status of the lobbies and select a lobby that suits the user's preference).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Atli further in view of Miwa et al. (US 2006/0067290, hereinafter “Miwa”).

Regarding Claim 6, Nomura in view of Atli do not explicitly teach the method according to claim 1, further comprising obtaining an identity of the first lobby and an identity of the second lobby.
However, Miwa teaches obtaining an identity of the first lobby and an identity of the second lobby ([⁋ 0059], ..the lobby ID written in the game program is acquired so as to generate the SSID of the lobby IBSS from the lobby ID. The lobby SSID is uniquely determined from the lobby ID. As shown in FIG. 6, the lobby SSID of the game title A is determined to be "PT-TITLE_A-LOBBY" based on the lobby ID of the game title A. Similarly, the SSID of the game title B is determined to be "PT-TITLE_B-LOBBY" based on the lobby ID of the game title B).


Regarding Claim 7, Nomura in view of Atli do not explicitly teach the method according to claim 6, further wherein the plurality of users is only connected to the second lobby if the identity of the second lobby is different from the identity of the first lobby. 
However, Miwa teaches the plurality of users is only connected to the second lobby if the identity of the second lobby is different from the identity of the first lobby ([⁋ 0060], The wireless interface apparatus 40 connects to the IBSS having the SSID "PT-TITLE_A-LOBBY" using the communication channel thus set up. With this, the game device 2 can participate in the lobby IBSS. [⁋ 0061], The channel setting unit 16 sets up a communication channel of a frequency band different from that of the communication channel used in the lobby IBSS. The communication channel is set up based on the generated SSID such that the communication channel set up does not overlap the communication channels used in the other game IBSSs).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Atli further in view of Curtis et al. (US 2012/0063367, hereinafter “Curtis”).

Regarding Claim 8, Nomura in view of Atli do not explicitly teach the method according to claim 1, further comprising: subsequent to connecting the plurality of users to the second lobby, determining if each of the plurality of users is connected to the second lobby; and when at least one of the plurality of users is not connected to the second lobby, disconnecting the rest of the plurality of users from the second lobby.
However, Curtis teaches subsequent to connecting the plurality of users to the second lobby, determining if each of the plurality of users is connected to the second lobby; and when at least one of the plurality of users is not connected to the second lobby, disconnecting the rest of the plurality of users from the second lobby ([Figs. 10A-10C, ⁋⁋ 0076-0078], a user moves from an old location to a new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain crowd or group based on the minimum users required to create the group and remove other members, if the group does not have minimum required member as taught by Curtis, because it would make sure the group fulfil the minimum requirement.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has additionally cited the following references on the PTO-892 as being relevant because they discuss managing lobby in a multi-user game application:
Easley et al. US 20020142842: Easley teaches a gateway provide a list of lobbies with functionality to limit the number of players in each lobby. In each 
Hinoshita et al. US 20180169528: Hinoshita teaches creates a virtual lobby that allows up to a predetermined number of players to participate …automatically selects one from a plurality of games including at least games requiring different numbers of participant players, according to the number of players who are present in the lobby and are not playing a game and are ready to play, and automatically selects participant players in the selected game from the players ready to play. [⁋ 0006]. teaches creation of lobby, enter player in the lobby, start game [Fig. 11, ⁋⁋ 0137-0153]. …performs lobby matching-up such that a predetermined upper limit (also referred to as a "lobby entry capacity") …matching-up is performed such that a new player does not enter a lobby in which the number of the terminal apparatuses of players who are already in the lobby has reached the lobby entry capacity [⁋ 0153].
Creation of lobby, connecting users in the lobby, limiting users in a lobby, start game in the lobby is well-known in the art as evidenced by the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/          Primary Examiner, Art Unit 2419                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification discloses in paragraph 0022, Examples of events are the amount of players in the lobby and the amount of players required for the lobby to start, a countdown indicating a start of the lobby, the actual start of a lobby, and similar information